41 A.3d 856 (2012)
In re Nomination Petition Of John H. MORLEY, Jr., as Candidate for the Democratic Nomination for the Office of Senator in the General Assembly of District Number One in the Primary Election of April 24, 2012.
Objection of Stanley Field and Max Nacheman.
Appeal of John H. Morley, Jr.
Nos. 18 EAP 2012, 38 EM 2012
Supreme Court of Pennsylvania.
April 10, 2012.
Shauna Christine Clemmer, for Participants, Department of State.
John H. Morley, Jr., pro se.
Richard Carlton De Francesco, David Samuel Senoff, Philadelphia, for Stanley Field and Max Nacheman.

ORDER
PER CURIAM.
AND NOW, this 10th day of April 2012, the Order of the Commonwealth Court is hereby AFFIRMED. Appellant's Application for Extraordinary Relief filed at No. 38 EM 2012 is DENIED.